DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3/22/2021. In particular, claim 1 has been amended to recite a blend of organopolysulfides and to recite an additive is present. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Objections
The claim objections presented in the previous Office Action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
Claim 4 recites R3-R8 are selected from C8-C16 alkyl groups. Claim 5 recites R3-R8 are tert-dodecyl. However, claims 4-5 depend from claim 8, which states that R3-R8 are selected from C1-C3 alkyl groups. Thus, claims 4-5 describe subject matter (R3-R8 are selected from C8-C16 alkyl groups or tert-dodecyl) which is outside the scope of a parent claim (R3-R8 are selected from C1-C3 alkyl groups), and thus fails to further limit the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claim 1, 9-11, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haire (US 2008/0269085).
Haire teaches lubricating oil compositions which include at least one dihydrocarbyl polysulfide (abstract) and which include alkyl substituents (¶ 15) and may include a polyalkylene co-oligomer of ethylene (¶ 28) and hydrocarbon synthetic oils prepared from the polymerization of ethylene (¶32) in combination with additional antioxidants such as phenolic antioxidants (¶40) which include hindered phenolic examples (¶40). Haire provides examples which use a blend of polysulfides containing 7.3 wt % disulfide, 44.4 wt % trisulfide, and 48.3 wt % tetrasulfide or 2.8 wt % disulfide, 92.4 wt % trisulfide and 4.8 wt % tetrasulfide used in combination with a trialkyl phosphite (Table 1). This describes a range of disulfide:trisulfide:tetrasulfide of 2.8-7.3:44.4-92.4:4.8-48.3 which overlaps the claimed weight ratios. 
Haire teaches the composition comprises 0.1-10.0 wt% polysulfide and 0.01-15.0 wt% phosphorous component (claim 3) which when added together gives an amount of stabilizer component of 0.11-25 wt% which overlaps the range in claim 21. Additionally, the amount of polysulfide in this stabilizer component is 0.7wt% to 99.9 wt% which overlaps the range in claim 9. Haire teaches polymethyl methacrylate may be added (¶49-50) which is a thermoplastic. Haire teaches the additive package is present in the composition in 6-9 wt% (Table 2) where the additive package includes 6.5 wt% dialkyl polysulfides (Table 1) which corresponds to about 0.4-0.6 wt% dialkyl polysulfide in the composition which falls in the range of claim 21.
Haire does not explicitly recite an example which uses both a polyethylene and a polysulfide. However, it would have been obvious to one of ordinary skill in the art to use an ethylene polymer with a polysulfide because Haire teaches polymers of ethylene may be present (¶ 28, 32).
Haire teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari
Haire does not explicitly refer to the polysulfides as stabilizers. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the term ‘stabilizer’ does not provide a structural distinction and the polysulfides of Haire are diorganic polysulfides and fall in the scope of the claimed polysulfides. Therefore, the polysulfides of Haire are capable of performing as stabilizers.

Claim 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haire (US 2008/0269085) in view of Igarashi (US 5,912,212).
The discussion with respect to Haire above is incorporated herein by reference.
Haire does not explicitly recite the alkyl groups on the dialkylpolysulfides.
However, Igarashi teaches lubricating oil compositions that include sulfur compounds (abstract) which include dihydrocarbylpolysulfides (col. 16, ln. 1-10) that can have 1-22 carbon alkyl groups and include methyl, ethyl, propyl, and tert-dodecyl as examples (col. 16, ln. 1-38). It would have been obvious to one of ordinary skill in the art to use the alkyl groups taught by Igarashi because Haire fails to provide specific examples of alkyl groups of the dialkylpolysulfides and one of ordinary skill in the art would look to the field of art, including Igarashi, to determine suitable alkyl groups.


Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered and are persuasive in part.
The rejections over Le Brasseur and Heuck alone are withdrawn.
Applicant has provided no arguments over Haire. Haire teaches a blend of organodisulfide, organotrisulfide, organotetrasulfide, and a phosphite where a polymer such as ethylene polymer or polymethyl methacrylate may be added. This reads on the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764